The reviewing board, having adopted the findings and decision of the single member, found that the employee, whose duties during the hours of 11 p.m. to 7 a.m. were to sweep up material and put it into a truck and take the truck by elevator from the upper floors to the first floor of the employer’s building, sustained injuries which arose out of and in the course of his employment on December 30, 1965, when the elevator, which the employee entered on the fourth floor, “overshot the first floor” and dropped into the pit. Fairly read, the report of the board shows compliance with G. L. c. 152, § 8. The findings on all issues are supported by the evidence which is reported in full. The numerous exceptions to *791rulings on evidence, properly preserved by the insurer for review, have been considered. No reversible error appears. Recommittal for any reason is not required.
Ernest W. Piper, Jr., for the insurer.
Usher A. Moren for the employee.

Decree affirmed.


Costs of appeal are to be determined by the single justice.